UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1538


CALVIN RUFFIN MALLORY,

                Plaintiff – Appellant,

          v.

DR. POINDEXTER; MEGHAN       MCGUIRE CENTRAL   STATE HOSPITAL;
VIRGINIA DEPARTMENT OF       BEHAVIOR HEALTH   AND DEVELOPMENT
SERVICES,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:10-cv-00282-ROW)


Submitted:   July 27, 2010                 Decided:   August 5, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Calvin Ruffin Mallory, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Calvin    Ruffin   Mallory         seeks    to    appeal    the   district

court’s dismissal of his complaint without prejudice because he

failed    to    comply    with    the    district       court’s     October      4,   2002,

order enjoining him from filing pleadings that do not comport

with certain requirements, such as legibility and submission on

the proper forms.

               Generally, a district court’s dismissal of a complaint

without prejudice is not appealable.                      See Domino Sugar Corp. v.

Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.

1993) (holding that “a plaintiff may not appeal the dismissal of

his complaint without prejudice unless the grounds for dismissal

clearly indicate that no amendment [in the complaint] could cure

the defects in the plaintiff’s case”) (alteration in original)

(internal quotation marks omitted).                    However, “if the grounds of

the    dismissal    make     clear      that      no   amendment        could    cure   the

defects    in     the     plaintiff's      case,       the      order   dismissing      the

complaint is final in fact and [appellate jurisdiction exists].”

Id. at 1066 (alteration in original) (internal quotation marks

omitted).

               In this case, Mallory may be able to save his action

by amending his complaint to comply with the district court’s

2002    order.          Therefore,      the    district         court’s   dismissal     of

Mallory’s complaint without prejudice is not an appealable final

                                              2
order.     Accordingly,      we   dismiss    the   appeal     for    lack   of

jurisdiction.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument    would   not   aid   the    decisional

process.

                                                                     DISMISSED




                                     3